DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II (claims 11-20) in the reply filed on 06/18/2021 is acknowledged.  The traversal is on the ground(s) that; 
1. “the method of Group I uses the identical equipment claimed in independent claim 1 and independent claim 1 is directed to a pyrolysis reactor for producing pyrolysis products from the pyrolysis feedstock and includes the same system components of independent claim 11”. The system can be practiced for different processes such as processing tar sands as cited in the restriction letter. Tar sands are not disclosed as feed in the specification. Oppositely, the claimed process can be operated by using a different system such as a system without as educator condenser unit as recited in the claims. For examples, a system with a cooled tubular shell as disclosed in Peter (CA 2351 892) which is discussed below further in the rejection of claims over the prior art. 
2.  “there is no serious burden on the Examiner if no restriction is required. For this additional reason, Applicant submits that the restriction requirement should be withdrawn”. This is not found persuasive because regardless of whether or not applicant(s) believe no undo burden would exist if all of these groups are examined together, applicant(s) have not shown that that the groups are not distinct.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter (CA 2351892 A1).
Peter discloses a process of pyrolysis of a biomassclaim 19 in a pyrolysis reactor 5 to produce a pyrolysis gas stream 14 which is fed to a first venturi scrubberclaim 15 to be condensed by intersecting with a liquid streamclaim 18 (liquid pyrolysis product) withdrawn from the bottom of unit 15 (mixing chamber)claim 12, pumped (pressurized), cooled (coolant) to the top of unit. The uncondensed pyrolysis gas flowing out from the top of the first venturi scrubber unit is repeatedly condensed in a second venture scrubber unit 16 similarly as in the first venturi scrubber 15 discussed above (see the abstract; figures, namely figure 1, background in page 1; pages 3 and 4; and description of drawings).
“”””On lines 1-4 on page 4, Peter discloses that a cooled tubular shell can be alternatively used in place of a venturi scrubber condenser. It is clear that a system without a venturi scrubber condenser unit can be used for the claimed process as discussed in the Restriction/Elections above. The paragraph does not belong to the part of rejection””””.
As discussed above, Peter discloses a process of pyrolysis having steps by using a system very similar as to the process as recited in claim 11 except it appears that Peter does not disclose which stream - the coolant stream or the gas pyrolysis stream before being intersected - are fed through the venturi restriction (see the entire patent for details, specially figures).
It would have been obvious to one having ordinary skill in the art before the claimed invention was made to have modified the Peter process by feeding the coolant liquid stream thru the venturi restriction before the intersecting to arrive at the applicants’ claimed process instead of feeding the gas pyrolysis stream thru the venturi restriction since it is expected that similar results would be obtained except the criticality can be shown by applicants.
The bottom part of units 15 or 16 of Peter are not different from the mixing chamber recited in the claims 11 and 12.
Regarding claim 20, as shown in such as figure 2, the separation of the condensed pyrolysis gases, the coolant fluid, and any con-condensable gases occur also in the unit 18 via stream to pump 21, and stream to unit 22.   

  Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter (CA 2351892 A1) in view of Hills (5,925,290).
Peter discloses a process as discussed above.
Peter does not disclose the mixing also has mixing elements or baffles stationarily within the mixing housing, namely helical mixing elements or baffles as recited in claims 13 and 14. However, Hills disclose an apparatus used for mixing gas and liquid having both venturi effect and mixing elements including impeller and baffles (the figures; col. 3, lines 14-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the Peter process by employing additional mixing structures such as impellers or baffles with the venturi structure in the unit 15 or 16 in the Peter system to arrive at the applicants’ claimed process since Hills discloses that the gas-liquid mixers produces high gas entrainment and improved mixing capabilities (col. 1, lines 4-9).




   Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THUAN D DANG/Primary Examiner, Art Unit 1772